DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.

As per claim 1, the prior art Chen (CN-108020754A) discloses a single-terminal traveling wave based fault locating method comprising steps operated by an electrical substation, the electrical substations equipped with a traveling wave recording system (see Abstract and page 2 of English translation: single ended traveling wave fault distance measuring method;), the method comprising:
step(a): recording a waveform of a traveling wave signal of a line disturbance by a traveling wave device when the line disturbance occurs (see Abstract and page 2 of the English translation: substations obtains a record of the fault traveling wave, includes disturbance; and see page 1 of the English travelling wave location device);
step(b): performing a phase mode transformation on the waveform recorded by the step(a), so as to obtain components of line mode and zero mode of a fault initial traveling wave, and performing a wavelet transform to decompose the components of the line mode to obtain wavelet singularities in the waveform of the traveling wave (see page 4 and claim 1 of the English translation: discusses phase mode transformation to obtain a line mode and zero mode, also discusses wavelet transformation associated with singular point detection method using the Mallat algorithm; and see page 2 of English Translation and equation (1) of the CN Publication and Claim 1: Bell Karen transformation); and 

step(f): ending the steps (see Abstract and Claim 1: method ends after step 5 as step 5 is the last step). 

Takaoka (US 6,597,180) discloses a method of monitoring electrical substations that includes steps operated by a main site and a plurality of electrical substations connected to the main site via a communication network, each of the electrical substations equipped with a traveling wave recording system (see Abstract and Fig. 1: fault detection system/method includes a master/main site and a plurality of electrical substations connected via a communication network). 

Chen (CN-108365599-A) discloses step(c): calculating a wavefront slope k of the components of the line mode of the fault initial traveling wave (see Abstract, pages 2-3, and Claim 1 of the English translation, and Tables 1-9: determines the slope of α-mode, i.e. a recited line mode, and then uses the slope to determine an in-area fault location, i.e. distance to a fault location); 
step(d): computing a preliminary fault distance D according to the slope k computed in the step(c) (see Abstract, pages 2-3, and Claim 1 of the English translation, and Tables 1-9: determines the slope of α-mode, i.e. a recited line mode, and then uses the slope to determine an in-area fault location, i.e. distance to a fault location). 


However the prior art does not disclose the above limitations in combination with wherein calculating the wavefront slope k of the components of the line mode of the fault initial traveling wave during the step(c) comprises: defining a wave head corresponding to a maximum value of a first mode which is detected after the wavelet transform of the step(b) as the disturbance initial traveling wave, and normalizing the components of the zero mode of the wave head such that the collected components of the zero mode of the wave head is amplified to a reference value, and rest of values are scaled up, wherein the reference value is 0.5kA, and wherein the slope of the normalized wave head is computed by selecting points thereof, which is performed by selecting three sampling points from an initial point and linearly fitting the three selected sampling points with a least square method to obtain the slope k.

Dependent claims 2-3 and 5-8 are allowable due to their dependency upon allowable independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865